Exhibit 10.3




FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 9, 2017, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time (each a “Lender”
and collectively, the “Lenders”) including Oxford in its capacity as a Lender
and CONFORMIS, INC., a Delaware corporation (“ConforMIS”) and IMATX, INC., a
California corporation (“ImaTx” and individually, collectively, jointly and
severally with ConforMIS, “Borrower”).
RECITALS
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of January 6, 2017 (as amended from time to time,
the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Collateral Agent and Lenders (i) modify the
Second Draw Period, (ii) modify the Third Draw Period and (iii) make certain
other revisions to the Loan Agreement as more fully set forth herein.
D.    Collateral Agent and Lenders have agreed to modify such consent and to
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:
“Second Draw Period” is the period commencing on date Borrower demonstrates in
writing to the reasonable satisfaction of Collateral Agent that Borrower has
achieved (a) trailing six (6) months Product Revenue of at least Thirty-Eight
Million Dollars ($38,000,000.00) (the “Six Month Term B Revenue Milestone”) and
(b) trailing twelve (12) months Product Revenue of at least Seventy-Nine Million
Five Hundred Thousand Dollars ($79,500,000.00) (the “Twelve Month Term B Revenue
Milestone”) and ending on the earliest of (i) December 31, 2017, (ii) ninety
(90) days from Borrower’s achievement of both the Six Month Term B Revenue
Milestone and the Twelve Month Term B Revenue Milestone and (iii) the occurrence
of an Event of Default. For the sake of clarity, the Second Draw Period shall
commence on the first measuring date on which the Six Month Term B Revenue
Milestone and the Twelve Month Term B Revenue Milestone are achieved
concurrently.
“Third Draw Period” is the period commencing on date Borrower demonstrates in
writing to the reasonable satisfaction of Collateral Agent that Borrower has
achieved (a) trailing six (6) months Product Revenue of at least Forty-One
Million Dollars ($41,000,000.00) (the “Six Month Term C


1
WEST\275279175.3
368986-000133

--------------------------------------------------------------------------------




Revenue Milestone”) and (b) trailing twelve (12) months Product Revenue of at
least Eighty Million Dollars ($80,000,000.00) (the “Twelve Month Term C Revenue
Milestone”) and ending on the earliest of (i) June 30, 2018, (ii) ninety (90)
days from Borrower’s achievement of both the Six Month Term C Revenue Milestone
and the Twelve Month Term C Revenue Milestone and (iii) the occurrence of an
Event of Default. For the sake of clarity, the Third Draw Period shall commence
on the first measuring date on which the Six Month Term C Revenue Milestone and
the Twelve Month Term C Revenue Milestone are achieved concurrently.
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the Effective Date, or subsequent thereto, remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any material Requirement
of Law or regulation binding on or affecting Borrower, (b) any material
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


2
WEST\275279175.3
368986-000133

--------------------------------------------------------------------------------




5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lender of (i) this Amendment by
each party hereto, and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.
[Balance of Page Intentionally Left Blank]






3
WEST\275279175.3
368986-000133

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
 
 
 
 
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
By /s/Paul S. Weiner                                                    
 
 
Name: Paul S. Weiner                                                  
 
 
Title: CFO                                                                    
 
 





IMATX, INC.
 
 
 
 
 
By /s/Paul S. Weiner                                                    
 
Name: Paul S. Weiner                                                  
 
Title: CFO                                                                    
 







 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
 
By /s/Mark Davis                                                         
 
 
Name: Mark Davis                                                       
 
 
Title: Vice President-Finance, Secretary & Treasurer   
 
 







































WEST\275279175.3
368986-000133

--------------------------------------------------------------------------------









[Signature Page to First Amendment to Loan and Security Agreement]


WEST\275279175.3
368986-000133